Lipscomb, C. J.
A motion is made to dismiss the writ of error in this case, for the want of a citation. A citation has been returned executed; but it is contended that it is void, because it is directed by the clerk, to the coroner, and executed by him, when it does not appear that the sheriff was in any way interested in the suit.
The presumption is, that the clerk directed the citation, as he thought correct, and that there was in fact, some good reason for not directing it to the sheriff: there may have been a latent interest, not apparent on the proceeding, that would have rendered it,improper in the sheriff to have executed the ci*343tation; or there may have been no sheriff at the time in the county.
It would have been more satisfactory, if the clerk had given us the reason of his directing the citation to the coroner, but it would not be right to hold the party asking the citation, responsible, for the clerk’s neglect.
The motion must be overruled.